DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered.

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 4, 9 – 12, and 17 were amended.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 17, the closest prior art of record, Coffman, Chang, and Ertas, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, or system comprising 

selecting a target vibrational intensity for the downhole component; and
iteratively identifying subsequent coordinates of the settings that correspond to the target vibrational intensity to generate a vibrational mapping of the set of operational parameters of the drilling system, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 8, 10 – 16, and 18 – 20 the closest prior art of record, Coffman, Chang, and Ertas, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 9, and 17, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408) 918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brent A. Fairbanks/Primary Examiner, Art Unit 2862